Citation Nr: 0532694	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-16 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a right knee sprain.

3.  Entitlement to a compensable evaluation for the residuals 
of bilateral shin splints.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from November 1993 to 
January 1996.

This appeal arises from a January 2002 rating decision.  The 
rating action was processed by the Philadelphia, 
Pennsylvania, Department of Veterans Affair (VA) Regional 
Office (RO), although the veteran currently resides in the 
Detroit, Michigan.  The claim was remanded via the Appeals 
Management Center (AMC) in October 2004 for the purpose of 
ensuring that the prerequisites and notification requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) had been 
accomplished.  The claim was also remanded so that a new 
medical examination of the veteran's service-connected 
disabilities could be accomplished.  The claim has since been 
returned to the Board for review.

In the veteran's notice of disagreement, dated June 2002, the 
veteran asserted that she is having difficulty with her 
nonservice-connected left knee.  She insinuated that this 
condition is related to or has been caused by her service-
connected right knee disability.  As of this date, the RO has 
not adjudicated the veteran's claim for entitlement to 
service connection for a left knee disability, to include 
being secondary to a service-connected disability, it is not 
before the Board on appeal, and it is referred back to the RO 
for additional development and action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's lower back disability is manifested by 
complaints of pain and slight limitation of motion.  Muscle 
spasms have not been noted and sciatic neuropathy and absent 
ankle jerk have not been diagnosed.  

3.  Medical evidence shows that the veteran's right knee 
disability is manifested by complaints of pain and minimal 
restriction of motion.  Tenderness, laxity, and subluxation, 
along with guarding of the knee, have not been shown.  

4.  The veteran's bilateral shin splints are not productive 
of more than slight muscle impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for lower back 
pain/strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5295 (2002) and Diagnostic Code 5237 
(2005).  

2.  The criteria for a compensable evaluation for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 5257, 5260, and 5261 (2005).  

3.  The criteria for a compensable evaluation for bilateral 
shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its October 2004 Remand, 
the Board returned the claim for the specific purpose of 
insuring that the veteran was informed of the VCAA and how it 
would affect her increased evaluation claim.  It is noted 
that the veteran was sent a VCAA letter in November 2003; 
however, the letter addressed service-connection issues, vice 
increased evaluation issues.  As such, the Board determined 
that the notice was inadequate and, hence, the case was 
remanded.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the US Court of Appeals for Veterans Claims (the Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being given proper notice of the VCAA and how 
it would apply to her claim.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) [of 38 U.S.CA. 
(West 2002 & Supp. 2005) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA (the Board and the AMC) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate her claim involving 
three increased evaluation issues by means of the discussions 
in the original rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOC), and 
the Board's action of October 2004.  Specifically, in those 
documents, the appellant has been told that she needed to 
submit evidence supporting her assertions that her service-
connected disabilities are underrated and should be assigned 
a higher disability evaluation.  Additionally, in the 
September 2005 SSOC, because of the change in the rating 
criteria for the back, the veteran was informed of those 
changes.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA in October 2004, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that she should inform the VA 
within 60 days of receipt of the VCAA letter of any 
additional records or evidence necessary for her claim.  The 
veteran failed to submit any additional evidence during or 
after the 60 day suspense period.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in September 2001 and 
February 2005.  Such exams were accomplished so that the VA 
would have a more complete picture of the veteran's 
disabilities.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examination 
of the veteran and the Board's development instructions in 
the Board's Remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
her obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the most recent 
issuance of the October 2004, the veteran has not provided 
any response, and therefore the VA can only assume that no 
additional information or evidence will be forthcoming from 
the veteran.  It seems clear that the VA has given the 
veteran every opportunity to express her opinion with respect 
to her increased evaluation claims, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's various disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  She has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with her appeal and 
what information VA and the veteran would provide.  She has 
been told what the VA would do to assist her with her claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the three issues before 
the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

After the veteran's three years of active duty service that 
ended in January 1996, the veteran submitted a claim for 
compensation benefits for a right knee disability, low back 
strain, and the residuals of bilateral shin splints.  The 
veteran underwent a VA medical examination in March 1996 that 
confirmed the presence of low back pain upon bending forward.  
The examiner noted that the veteran was still experiencing 
some symptoms produced by the shin splints.  The veteran was 
also diagnosed as suffering from a right knee disability.  
The results along with the veteran's service medical records 
were reviewed by RO personnel.  Following that review, 
service connection was granted for bilateral shin splints, a 
right knee disability, and low back strain.  Noncompensable 
evaluations were assigned to the shin splints disability and 
the right knee disorder.  A 10 percent rating was assigned to 
the back condition.  

In April 2001, the veteran submitted a claim to the RO asking 
that her three service-connected disabilities be assigned 
higher respective evaluations.  After her request, the 
veteran underwent a VA Joints Examination in September 2001.  
Prior to the exam, the veteran complained of pain in her back 
and her knee.  The examination was accomplished and produced 
the following findings:

	. . . there is normal lumbar 
lordosis.  Pelvis is symmetrical without 
any tilting.  There is no scoliosis or 
kyphosis.  There is no cough aggravation 
of pain.  She complains of tenderness 
over the entire lumbar area.  Range of 
motion revealed extension 30 degrees with 
complaint of pain at the end of motion, 
flexion 70 degrees with complaint of pain 
at the end of motion.  Right and left 
lateral flexion 25 degrees, and right and 
left lateral rotation 25 degrees without 
any pain.

Both lower limbs are negative for any 
neurological deficiency and the straight 
leg raising is 65 degrees with negative 
Lasegue test.

Right and left knee examination reveals 
that they are normal looking.  There is 
no swelling or effusion.  Patellar 
compression is not painful and joint line 
is not tender.  Ligaments are stable with 
negative McMurray test, and negative 
drawer test.  Range of motion is 0 to 135 
degrees on both sides with satisfactory 
quadriceps muscle tone.  

Right and left legs are normally aligned.  
There is no swelling neither is there any 
tenderness.  Skin condition is normal and 
the temperature is normal.  Ankle pulses 
are palpable.

X-ray films were produced; they were adjudged to be normal 
with no signs of arthritis.  Although the veteran complains 
of pain in the back and knee, the doctor found that there was 
no objective evidence of any orthopedic or traumatic 
pathology of the lower back, right knee, or in the legs.  

Another examination was performed in February 2005.  The 
veteran again complained about back pain along with right 
knee discomfort.  The examination results mirrored the 
September 2001 examination with some exceptions.  Those 
exceptions included back flexion of 80 degrees without any 
pain, rotation along with left and right lateral flexion of 
30 degrees without pain, and straight leg raising of 80 
degrees.  In other words, the second examination produced 
results showing more flexibility and movement without pain in 
the back.  The examiner found no evidence of shin splints in 
either leg and the right knee was diagnosed as being 
"normal".  The examiner further reported that there were no 
restrictions upon the veteran due to her service-connected 
disabilities.  There was no evidence of weak movement, excess 
fatigability, or even pain.  

With respect to both examinations of the right knee, crepitus 
of the right knee has not been noted.  Muscle spasms and 
tissue atrophy were not found.  Although the veteran has 
complained about instability, instability and laxity were not 
diagnosed.  Swelling and effusion also were not observed, and 
a decrease in muscle strength was not observed.  
Additionally, although the veteran stated that she used pain 
medication, the veteran has not undergone physical therapy 
for the right knee (or her other service-connected 
disabilities), and she does not use an appliance for 
stability or support.  

The claims folder also includes copies of the veteran's VA 
treatment records stemming from 2001 through 2004.  Although 
the records confirm the assertions of the veteran that she 
had received treatment from the VA for various ailments, 
those same records do not show specific treatment for her 
lower back, the right knee, or her shins.  That is, while she 
may have made complaints to the health care providers about 
those ailments and disabilities, the medical records do not 
show specific care for those conditions.  

I.  Low Back Strain

The veteran's back disability has been rated pursuant to the 
38 C.F.R. Part 4, Diagnostic Code 5295 (2002), subsequently 
changed to Diagnostic Codes 5237 (2005).  38 C.F.R. Part 4, 
Diagnostic Code 5295 (2002) states that a noncompensable 
evaluation will be assigned for [lumbosacral] strain when 
there are only slight subjective symptoms.  A 10 percent 
evaluation will be assigned for the disorder when there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

It is possible that the disability may be rated under another 
diagnostic code if the disability exhibits the appropriate 
manifestations and symptoms associated with that other code.  
These codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 
5286, 5289, 5292, and 5293 (2002).  

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 Spine, complete bony 
fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 Spine, ankylosis of, 
lumbar:

Unfavorable 					
	50
Favorable 						40

Diagnostic Code 5292 Spine, limitation of 
motion of, lumbar:

Severe 						40 
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 Intervertebral disc 
syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief 
      40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, as indicated 
above, there have been changes to the criteria governing the 
evaluation of spine disabilities.  The VA issued revised 
regulations concerning the sections of the VA Rating Schedule 
that deal with intervertebral disc syndrome.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  And VA further revised 
the rating criteria to provide a new General Rating Formula 
for Diseases and Injuries of the Spine. See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The appellant has been made 
aware of these new regulations via the latest SSOC.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2005), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do not show 
treatment for back pain and limitation of motion thereof.  
Moreover, they do not show findings suggesting ankylosis, 
either favorable or unfavorable, nor do not show or suggest 
involvement of the discs or spinal column.

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  The Board adds that since the veteran has 
not been diagnosed as suffering from intervertebral disc 
syndrome, the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5293 (2002) and 5243 (2005) are not 
pertinent in this case.  With respect to Diagnostic Code 5285 
and 5235, they are not for application because the veteran 
did not fracture any of her vertebras.  38 C.F.R. Part 4 
(2002) and (2005).  

Under the new criteria, the evidence does not show that the 
veteran's forward flexion of the spine has been limited to 30 
degrees but not grater than 60 degrees, and favorable 
ankylosis has not been found.  With respect to the old 
criteria, none of the evidence indicates that the veteran is 
now suffering from moderate limitation of motion of the 
lumbar segment of the spine.  She has some pain on movement, 
per the examination results of September 2001, but the more 
recent examination failed to produce range of motion studies 
producing pain.  Additionally, none of the examiners have 
concluded that she has lost some functioning of the back and 
there is no indication that the veteran's ability to ambulate 
was affected by the back disorder.

Additionally, the medical evidence has not indicated that the 
veteran constantly experiences pain in the lower back.  While 
the veteran does take medications to relieve the pain, the 
record does not show that she has used a VA Pain Clinic for 
relief nor has she been consistently using physical therapy 
to attempt to improve her condition.  Also, records do not 
show that the veteran experiences lumbar muscle spasms, or 
absent reflexes.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the Board finds that the manifestations shown by 
the evidence that result from the veteran's service-connected 
back condition do not support an evaluation in excess of 10 
percent.  38 C.F.R. Part 4, Diagnostic Codes 5285-5299 (2002) 
and 5235-5243 (2005).

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2005).  For example, in the VA examination 
reports, the examiners provided measurements of range of 
motion, and noted the veteran's complaints of pain.  Remand 
for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability.

2.  Right Knee Disability

The veteran's right knee disability has been rated pursuant 
to Diagnostic Code 5257, which indicates that slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  
38 C.F.R. Part 4 (2005).  A 20 percent evaluation requires 
moderate impairment, and a 30 percent evaluation requires 
severe impairment.  The VA Schedule for Rating Disabilities 
(Rating Schedule) provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2005).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2005).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  Moreover, if the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.  The Board is bound by this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2005)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2005) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2005) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2005).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2005).

Because ankylosis, either favorable or unfavorable, of the 
right knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2005) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2005).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

As reported above, as a part of the VA's duty to assist the 
veteran with her claim, the veteran's medical records from 
the local VA medical center have been obtained and included 
in the claims folder.  Those same records are negative for 
symptoms or manifestation complained thereof by the veteran 
with respect to the right knee.  Moreover, those records are 
silent as to findings indicative of a more disabling 
disability.

The veteran's limitation of motion alone does not warrant a 
compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5261 and 5260 (2005).  The veteran's 
extension has not been limited to 10 degrees and her flexion 
has not been limited to 45 degrees.  Moreover, medical 
examiners have not reported that the veteran's functional 
ability has been restricted due to the right knee injury.  
Slight recurrent subluxation or lateral instability also has 
not been diagnosed.  Therefore, it is the conclusion of the 
Board that the appellant's overall level of functional 
impairment taken into consideration with the medical evidence 
in this case preponderates against finding that limitation of 
motion warrants more than the current noncompensable 
evaluation.  The evidence is not so balanced that there is 
any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 
2005).  With regard to the instability of the knee, it has 
not been found on the most recent examination even though the 
veteran complains about it.  There is no showing of ankylosis 
or dislocated cartilage with episodes of locking.  In effect, 
the criteria for a rating in of 10 percent or higher for a 
right knee disability are not met under any pertinent 
Diagnostic Code.

Additionally, normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  From the date of her claim for an increased 
evaluation to the most recent VA examination, the veteran's 
right knee extension has not been limited.  With respect to 
flexion, the veteran's flexion most recently was reported to 
be 130 degrees.  This is out of 140 degrees for normal range 
of motion.  Because there is only slight limitation of 
motion, the veteran does not qualify for a compensable 
evaluation pursuant to Diagnostic Codes 5260 and 5261.  38 
C.F.R. Part 4 (2005).

A review of the medical evidence also indicates that despite 
the veteran's claim to the contrary, there is no objective 
evidence of recurrent lateral instability of the right knee.  
That is, there is no competent evidence suggesting that a 
compensable evaluation should be assigned pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5257 (2005).

Additionally, because there is no medical evidence indicating 
that the veteran now has degenerative arthritis, Diagnostic 
Code 5003 is not for application.  38 C.F.R. Part 4 (2005).

Also, because the examiners have not found any increase in 
functional disability, and in accordance with the rating 
criteria noted above for knee disabilities, the preponderance 
of the evidence is against a compensable evaluation for a 
right knee disability.  



3.  Bilateral Shin Splints

The veteran is currently assigned a noncompensable evaluation 
for bilateral shin splints under Diagnostic Code 5312 [rating 
by analogy to injury to Muscle Group XII].  See 38 C.F.R. § 
4.20 (2005).  The function of Group XII muscles is 
dorsiflexion; extension of toes; and stabilization of arch.  
These muscles include tibialis anterior, extensor digitorum 
longus, extensor hallucis longus, and peroneus tertius.  The 
Rating Schedule provides a 10 percent rating where there is 
moderate injury to Muscle Group XII, a 20 percent rating 
where there is moderately severe muscle injury, and a 30 
percent rating where there is severe muscle injury.  38 
C.F.R. Part 4, Diagnostic Code 5312 (2005).

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  STEDMAN'S MEDICAL 
DICTIONARY 1630 (27th ed. 2000).

Upon review of the relevant evidence of record, the Board 
finds that the clinical evidence of record does not reflect 
the symptomatology required for a compensable evaluation 
under 38 C.F.R. Part 4, Diagnostic Code 5312 (2005) for 
either leg.  That is, the veteran's bilateral shin splints 
cannot be said to result in moderately severe disability.  
Although the initial examination accomplished shortly after 
the veteran was discharged noted that the veteran was 
experiencing some pain and discomfort in her shins, the two 
examinations accomplished since that time have failed to 
produce findings indicative of a moderate, moderately severe, 
or even a severe muscle injury.  Tenderness over the lower 
tibial area has not been found.  Inflammation, bony 
abnormalities and skin changes were not shown and x-rays of 
both tibia/fibula areas were normal.  The Board further notes 
that when the veteran underwent VA exams in September 2001 
and again in February 2005, the veteran was silent as to 
recent, persistent complaints involving her shins.  

Under these circumstances, no basis exists for the assignment 
of a compensable evaluation for the veteran's bilateral shin 
splints.  The benefits sought on appeal are accordingly 
denied.

4.  Extraschedular Evaluation

Additionally, 38 C.F.R. § 3.321(b)(1) (2005) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disabilities, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the veteran's three disabilities, solely by 
themselves, causes marked interference with employment or 
necessitated frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 (2005) is not appropriate.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain is denied.  

2.  Entitlement to a compensable evaluation for the residuals 
of a right knee sprain is denied.

3.  Entitlement to a compensable evaluation for the residuals 
of bilateral shin splints is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


